DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant has amended the title and specification; objections are withdrawn.

Double Patenting
Applicant has timely filed a terminal disclaimer; rejections under this section are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold C. Moore on 27 January 2022.  The purpose of this amendment is to cure an objection to claim 6, as well to clear 112 clarity issues with claims 1, 3 and 8; see interview summary (attached).  The application has been amended as follows:


BEGINNING OF EXAMINER’S AMENDMENT
In the claims (as amended in the filing of 10 January 2022):  Please amend claims 1, 3, 6 & 8 as follows:
Regarding claim 1, please amend line 7:
receive depth map data of [[a]] the hand of [[a]] the user from the depth camera;

Regarding claim 3, please amend line 5:
pose parameters for the first finger using nearest neighbor identification; and

Regarding claim 6, please amend line 2:
perform each of the plurality of searche[[r]]s as a spatial search of the predetermined

Regarding claim 8, please amend line 3:
the database to identify a second plurality of hand pose parameters for the first finger using

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-11 are allowed.  See the action mailed 10 September 2021 for a detailed explanation of reason for allowance.  An updated search was performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mazurenko et al. (US PGPUB 2015/0278589 A1) discloses Image Processor With Static Hand Pose Recognition Utilizing Contour Triangulation And Flattening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURENCE J LEE/Primary Examiner, Art Unit 2624